Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION


     JAMES MCFADZEAN,

           Plaintiff,
     v.
                                                  CASE NO.:
     AMSCOT FINANCIAL, INC.,

           Defendant.
                                           /

                                      COMPLAINT

          1.     Unwanted “Robocalls” are the #1 consumer complaint in America

 today. In March of 2021, Americans were bombarded with 4.9 billion Robocalls.

 That is an average of 159.4 million robocalls per day.1

          2.     The people complaining about harassing robocalls is increasing at an

 alarming rate.

          3.     Upon information and belief, Amscot Financial, Inc (“Amscot”)

 robocalled the Plaintiff at least 2,000 times.

          4.     Upon information and belief, Amscot has a corporate policy to call

 people thousands of times.

          5.      “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

 scourge of modern civilization. They wake us up in the morning; they interrupt our

 dinner at night; they force the sick and elderly out of bed; they hound us until we want


 1   https://robocallindex.com
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 2 of 12




 to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings

 presumably intended to give telephone subscribers another option: telling the

 autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242,

 1256 (11th Cir. 2014). Despite the penalties put in place over 26 years ago, robocall

 abuse continues to skyrocket.

        6.     Plaintiff, James McFadzean, alleges Defendant, Amscot, robocalled him

 at least 2,000 times in stark violation of the Telephone Consumer Protection Act, 47

 U.S.C. § 227 et seq. (“TCPA”), and the Florida Consumer Collection Practices Act,

 Fla. Stat. § 559.55 et seq. (“FCCPA”) and Invasion of Privacy – Intrusion Upon

 Seclusion.

        7.     Robocalls are very inexpensive to make. As was noted in a Senate

 hearing on the subject: “With such a cheap and scalable business model, bad actors

 can blast literally tens of millions of illegal robocalls over the course of a single day at

 less than 1 cent per minute.” Stopping Fraudulent Robocall Scams: Can More Be Done?:

 Hearing Before the Subcomm. on Consumer Prot., Prod. Safety, and Ins. of the S. Comm. on

 Commerce, Sci., and Transp., 113 Cong. 113-117 (2013) (statement of Lois Greisman,

 Assoc. Director, Division of Marketing Practices, Bureau of Consumer Protection,

 Federal Trade Commission).

        8.     The TCPA was enacted to prevent companies like Amscot from invading

 American citizens’ privacy and prevent illegal robocalls.




                                              2
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 3 of 12




       9.     Congress enacted the TCPA to prevent real harm. Congress found that

 "automated or pre-recorded calls are a nuisance and an invasion of privacy, regardless

 of the type of call" and decided that "banning" such calls made without consent was

 "the only effective means of protecting telephone consumers from this nuisance and

 privacy invasion." Pub. L. No. 102-243, §§ 2(10-13) (Dec. 20, 1991), codified at 47

 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012) (“The

 Act bans certain practices invasive of privacy”).

       10.    According to findings by the FCC—the agency Congress vested with

 authority to issue regulations implementing the TCPA—such calls are prohibited

 because, as Congress found, automated or pre-recorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be

 costly and inconvenient.    The FCC also recognized that wireless customers are

 charged for incoming calls whether they pay in advance or after the minutes are used.

       11.    This private cause of action is a straightforward provision designed to

 achieve a straightforward result. Congress enacted the law to protect against invasions

 of privacy that were harming people. The law empowers each person to protect his

 own personal rights. Violations of law are clear, as is the remedy. Krakauer v. Dish

 Network, L.L.C. No. 18-1518, 2019 WL 2292196 at *2 (4th Cir. May 30, 2019).




                                            3
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 4 of 12




                             JURISDICTION AND VENUE

          12.   Jurisdiction and venue for purposes of this action are appropriate and

 conferred by 28 U.S.C. §1331.

          13.   Violations described in the Complaint occurred while Plaintiff was in

 Fort Lauderdale, Florida.

                               FACTUAL ALLEGATIONS

          14.   Plaintiff is a natural person and citizen of the State of Florida, residing in

 Fort Lauderdale, Florida.

          15.   Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

          16.   Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.

 3d 1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.

 2014).

          17.   Defendant is a Florida Profit Corporation with its principal place of

 business in Tampa, Florida, and conducts business in the State of Florida.

          18.   Defendant is a “creditor” as defined by Florida Statute § 559.55(5).

          19.   The debt that is the subject matter of this complaint is a “consumer debt”

 as defined by Florida Statute § 559.55(6).

          20.   Plaintiff is the regular user and carrier of theAm cellular telephone

 number at issue, (305) 890-5326.

          21.   Plaintiff was the “called party” during each phone call subject to this

 lawsuit.

                                               4
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 5 of 12




       22.     Defendant intentionally harassed and abused Plaintiff on numerous

 occasions by calling multiple times a day, and on back to back days, with such

 frequency as can reasonably be expected to harass.

       23.     “Express consent” is narrowly construed by the Courts.

       24.     It is the Defendant’s burden to prove they had “express consent” per the

 TCPA to call the Plaintiff on his cell phone using an Automatic Telephone Dialing

 System (“ATDS”).

       25.     It is the Defendant’s burden to prove they had “express consent” per the

 TCPA to call the Plaintiff on his cell phone using an ATDS for each account they were

 calling on.

       26.     Defendant was put on notice Plaintiff did not want the Defendant

 contacting him.

       27.     In or about 2013, Plaintiff began receiving calls from the Defendant in an

 attempt to collect a debt.

       28.     Defendant placed calls to the Plaintiff on a regular basis.

       29.     In or about 2013, immediately after the calls began, Plaintiff asked the

 Defendant to stop calling and stated to the Defendant, “Please stop calling me. I’m

 tired of this. I’ve asked you guys to stop multiple times”.

       30.     The Defendant continued to call the Plaintiff using voicemail messages

 on a regular basis.



                                             5
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 6 of 12




       31.    Plaintiff expressly revoked any express consent Defendant may have

 mistakenly believed it had for placement of telephone calls to Plaintiff’s

 aforementioned cellular telephone number.

       32.    Defendant attempted to collect a debt from the Plaintiff by this campaign

 of telephone calls.

       33.    Defendant attempted to collect a debt from the Plaintiff despite actual

 knowledge Plaintiff did not owe the alleged debt.

       34.    Defendant made at least one call to (305) 890-5326.

       35.    Defendant made at least three hundred (300) calls to (305) 890-5326.

       36.    Defendant made at least five hundred (500) calls to (305) 890-5326.

       37.    Defendant made at least one thousand (1,000) calls to (305) 890-5326.

       38.    Defendant made at least one thousand and five hundred (1,500) calls to

 (305) 890-5326.

       39.    Defendant made at least two thousand (2,000) calls to (305) 890-5326.

       40.    Each call the Defendant made to the Plaintiff’s cell phone was done so

 without the “express permission” of the Plaintiff.

       41.    Upon information and belief, Defendant has called other people’s cell

 phones without their express consent using an ATDS.

       42.    All of the calls at issue were placed by the Defendant using an “ATDS”

 as specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).




                                            6
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 7 of 12




        43.    Plaintiff repeatedly requested the Defendant to stop calling his cell

 phone, however, the Defendant continued to make calls.

        44.    Plaintiff’s conversations with the Defendant putting them on notice that

 he did not want more phone calls were ignored.

        45.    Defendant has recorded at least one conversation with the Plaintiff.

        46.    Upon information and belief, Defendant has made approximately two

 thousand (2,000) calls to Plaintiff’s aforementioned cellular telephone number since in

 or about 2013, which will be established exactly once Defendant turns over their dialer

 records.

        47.    Despite actual knowledge of their wrongdoing, the Defendant continued

 the campaign of abusive calls.

        48.    Defendant has been sued in federal court where the allegations include:

 calling an individual after the individual asked for the calls to stop.

        49.    By effectuating these unlawful phone calls, Defendants have caused

 Plaintiff the very harm that Congress sought to prevent—namely, a "nuisance and

 invasion of privacy."

        50.    Defendant’s aggravating and annoying phone calls trespassed upon and

 interfered with Plaintiff’s rights and interests in his cellular telephone and cellular

 telephone line, by intruding upon Plaintiff’s seclusion.

        51.    Defendant’s phone calls harmed Plaintiff by wasting his time.




                                              7
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 8 of 12




           52.   Moreover, "wireless customers [like Plaintiff] are charged for incoming

 calls whether they pay in advance or after the minutes are used."            In re: Rules

 Implementing the TCPA of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls

 harmed Plaintiff by depleting the battery life on his cellular telephone, and by using

 minutes allocated to Plaintiff by his cellular telephone service provider.

           53.   Upon information and belief, Defendant’s corporate policy and

 procedures are structured as to continue to call individuals like the Plaintiff, despite

 these individuals revoking any consent the Defendant may have mistakenly believed

 it had.

           54.   Upon information and belief, Defendant’s corporate policy and

 procedures provided no means for the Plaintiff to have his aforementioned cellular

 number removed from the call list.

           55.   Upon information and belief, Defendant has a corporate policy of using

 an ATDS to collect debts from individuals such as Plaintiff for its financial benefit.

           56.   Plaintiff expressly revoked any consent Defendant may have mistakenly

 believed it had for placement of telephone calls to Plaintiff’s aforementioned cellular

 telephone immediately upon Defendant’s placement of the calls. Making money while

 breaking the law is considered an incentive to continue violating the TCPA and other

 state and federal statutes.

           57.   None of Defendant’s telephone calls placed to Plaintiff were for

 “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).

                                             8
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 9 of 12




        58.   Defendant violated the TCPA and FCCPA with respect to the Plaintiff.

        59.   Defendant willfully or knowingly violated the TCPA with respect to the

 Plaintiff.

                                          COUNT I
                                   (Violation of the TCPA)

        60.   Plaintiff incorporates Paragraphs one (1) through fifty-nine (59).

        61.   Defendant willfully violated the TCPA with respect to the Plaintiff each

 time they called the Plaintiff after he revoked his consent to be called by them using

 an ATDS.

        62.   Defendant knowingly violated the TCPA with respect to the Plaintiff,

 especially for each of the calls made to Plaintiff’s cellular telephone after Plaintiff

 revoked his consent to be called by them using an ATDS

        63.   Defendant, Amscot, repeatedly placed non-emergency telephone calls to

 the wireless telephone number of Plaintiff without Plaintiff’s prior express consent in

 violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

        64.   As a result of Defendant’s illegal conduct, Plaintiff suffered actual

 damages and, under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in

 damages for each such violation of the TCPA.

        65.   Plaintiff is also entitled to, and does, seek injunctive relief prohibiting

 Defendant, Amscot, from violating the TCPA in the future.




                                             9
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 10 of 12




        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against Defendant for statutory damages, punitive damages,

  actual damages and any other such relief the court may deem just and proper.

                                       COUNT II
                                (Violation of the FCCPA)

        66.    Plaintiff incorporates Paragraphs one (1) through fifty-nine (59).

        67.    At all times relevant to this action Defendant is subject to and must abide

  by the law of Florida, including Florida Statute § 559.72.

        68.    Defendant has violated Florida Statute § 559.72(7) by willfully

  communicating with the debtor or any member of his family with such frequency as

  can reasonably be expected to harass the debtor or his family.

        69.    Defendant has violated Florida Statute § 559.72(7) by willfully engaging

  in other conduct which can reasonably be expected to abuse or harass the debtor or

  any member of his family.

        70.    Defendant has violated Florida Statute § 559.72(9) by attempting to

  enforce a debt when Defendant knows that the debt is not legitimate or assert the

  existence of some legal right when Defendant knows that right does not exist.

        71.    Defendant’s actions have directly and proximately resulted in Plaintiff’s

  prior and continuous sustaining of damages as described by Florida Statute §559.77.

                                         COUNT III
                       (Invasion of Privacy – Intrusion Upon Seclusion)

        72.    Plaintiff incorporates Paragraphs one (1) through fifty-nine (59).


                                             10
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 11 of 12




         73.    Defendant through its collection conduct, has repeatedly and

  intentionally invaded Plaintiff’s privacy.

         74.    All of the calls made to Plaintiff’s cell phone by Defendant and its agents

  were made in violation of the TCPA, and were unreasonable and highly offensive

  invasions of Plaintiff’s right to privacy.

         75.    Defendant’s persistent calls to his cellular telephone eliminated Plaintiff’s

  right to be left alone.

         76.    Defendant’s collection calls disrupted Plaintiff’s privacy, disrupted

  Plaintiff’s sleep, disrupted Plaintiff during mealtimes, and continually frustrated and

  annoyed Plaintiff.

         77.    These persistent collection calls eliminated the peace and solitude that

  the Plaintiff would have otherwise had in Plaintiff’s home and anywhere else Plaintiff

  went with his cellular phone.

         78.    By calling his cellular telephone, Plaintiff had no escape from these

  collection calls either in his home or when he left the home.

         79.    By persistently calling Plaintiff’s cellular telephone without prior express

  consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the

  TCPA, and caused Plaintiff to suffer concrete and particularized harm.

         80.    Defendant’s harassing collection conduct and tactic of repeatedly dialing

  Plaintiff on his cellular telephone after requests to stop is highly offensive to a

  reasonable person.

                                               11
Case 0:21-cv-61561-RS Document 1 Entered on FLSD Docket 07/29/2021 Page 12 of 12




        81.    Defendant intentionally intruded upon Plaintiff’s solitude and seclusion.

        82.    As a result of Defendant’s action or inaction, Plaintiff is entitled to

  recover damages, including but not limited to invasion of privacy, worry, fear, distress,

  frustration, all to his damages in an amount to be determined by the jury.

        83.    Plaintiff is entitled to recover punitive damages in an amount to be

  determined by the jury.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against Defendant for statutory damages, punitive damages,

  actual damages, costs, interest, attorney fees, enjoinder of future illegal conduct, and

  any other such relief the court may deem just and proper.

                                           Respectfully submitted,

                                           /s/ William Peerce Howard, Esq.
                                           William Peerce Howard, Esquire
                                           Florida Bar No. 0103330
                                           THE CONSUMER PROTECTION FIRM
                                           401 East Jackson Street, Suite 2340
                                           Tampa, FL 33602
                                           Telephone: (813) 500-1500
                                           Facsimile: (813) 435-2369
                                           Billy@TheConsumerProtectionFirm.com
                                           Bonnie@TheConsumerProtectionFirm.com
                                           Attorneys for Plaintiff




                                              12
